COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-060-CV





JOSEPHINE FRAZER AND				      	   	      APPELLANTS

AND ALL OCCUPANTS		       

              							V.



JP MORGAN CHASE BANK				                           APPELLEE

----------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On February 24, 2006 and March 17, 2006, we notified appellants, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellants have not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellants have failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellants shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM

PANEL D: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: April 27, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).